Citation Nr: 0308950	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertensive cardiovascular disease, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in Providence, 
Rhode Island, which confirmed and continued a 30 percent 
rating for service-connected hypertensive cardiovascular 
disease.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A heart disorder is manifested by subjective complaints 
of fatigue, shortness of breath, a feeling of heaviness and 
palpitations; no episodes of congestive heart failure in the 
past year or a workload of greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope has resulted; 
no evidence of left ventricular dysfunction. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a heart 
disorder has not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 7007 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the March 
1999 rating decision, in the August 1999 statement of the 
case, the October 1999, October 2002 and January 2003 
supplemental statement of the case and a VA letter to the 
veteran dated in November 2002 has provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments.  The rating decision, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In August 1980, the RO granted the veteran entitlement to 
service connection for hypertensive cardiovascular disease 
and assigned the disability a 10 percent rating.  In March 
1984, the RO increased the rating to 30 percent.  The 30 
percent rating has remained in effect until the instant 
appeal.  

VA outpatient progress notes dated April 1998 to August 1998 
show the veteran complained several times of intermittent 
palpitations and pressure in his chest lasting approximately 
1 minute, 2 to 3 times a day.  The diagnosis was atypical 
chest pain.  

In August 1998, the veteran filed for an increased rating for 
a heart disorder.  

During a VA cardiovascular examination in November 1998, the 
veteran complained of palpitations, which lasted one to two 
minutes.  An EKG showed that he was tachy at 111.  There was 
no evidence of any cardiomegaly or congestive heart failure.  
On physical examination, his blood pressure reading, while 
supine, was 146/90 with a pulse of 102; when sitting, his 
blood pressure reading was 142/86 with a pulse of 108; when 
standing, it was 134/92 with a pulse of 114.  No murmur, rub 
or gallop was noted.  The diagnosis was hypertension, under 
adequate control. 

VA outpatient progress notes dated December 1998 to March 
1999 show the veteran's blood pressure readings ranged from 
157/76 to 146/81.  In a treatment note dated December 1998 
the veteran reported a history of hypertension and 
palpitations.  The diagnostic impression was premature 
ventricular contractions.  

In a letter sent by the veteran to his representative dated 
March 1999, he stated that if he did not take his medication 
on time, his heartbeat increased.  Due to his increased 
heartbeat he was placed on a second medication.      

VA outpatient treatment records dated April 1999 to September 
2000 reflect treatment for various conditions.  The veteran's 
blood pressure readings during this time period generally 
ranged from 128/80 to 157/105.  In a treatment note dated May 
2000, he complained of palpitations which lasted one to two 
minutes.  The examiner noted a slight increase in 
hypertension but the palpitations were normal.  An addendum 
to the treatment note revealed an EKG with normal sinus 
rhythms and no acute changes.  In a treatment note dated 
September 2000 he reported no chest pain or shortness of 
breath.  The examiner noted that the hypertension was 
controlled on Hytrin and Diltiazem.  

In July 1999, the veteran was treated at Lincoln Urgent Care 
for complaints of heaviness in his chest.  He also complained 
of a heart flutter on the left side, pressure to the left 
shoulder, and shortness of breath.  Objective findings 
revealed the chest was clear to auscultation and percussion, 
with no rales, or rhonchi detected.  His heart had a regular 
rate and rhythm and no murmurs were noted.  The diagnosis was 
chest pain with questionable inferior ischemia.  The veteran 
was then transported to Our Lady of Fatima Hospital via 
ambulance.  An EKG, conducted at Our Lady of Fatima Hospital, 
showed T wave inversions in Leads III and AVF.  His blood 
pressure reading was 178/100 with a pulse of 119.  No 
arrhythmias or acute changes were noted.  On physical 
examination, his heart had a regular rate and rhythm and no 
murmurs were noted.  The diagnostic impression was stable 
with no symptoms of chest pain.  An echocardiographic report 
dated July 1999 showed a normal left ventricular systolic 
function and a mildly enlarged left atrium, there was no 
evidence of significant valvular insufficiency.    

A September 2002 VA cardiovascular examination revealed blood 
pressure readings of 140/80 with a pulse of 90.  On 
examination, there were no murmurs, rubs or gallops noted.  
An EKG revealed a sinus rhythm at 100 beats per minute with 
normal AV (atrioventricular) nodal conduction, non-diagnostic 
Q-waves in the inferior leads and nonspecific ST (sinus 
tachycardia) segment, and T-wave immersions in Lead III, 
tracing was unremarkable.  A stress test was administered and 
he exercised for a total of 5 minutes and 27 seconds, 
completing state II of a Bruce protocol.  He attained a peak 
heart rate of 164, which was 98 percent of the 100 percent 
target heart rate identified for the test.  There were no 
significant ST changes noted during the stress test and he 
attained a METS of 7.  The examiner opined that clinical 
examination and stress test results did not support a 
diagnosis of coronary artery disease or congestive heart 
failure.  The examiner further noted he had hypertension 
without cardiac sequellae.  The veteran reported taking 
Cardizem, Lipitor, Hytrin and Zyrtec.     

In a VA progress note dated October 2002 the veteran 
presented for a stress test.  His resting heart rate was 113 
and his peak heart rate was 164.  His resting blood pressure 
reading was 134/88 and his peak blood pressure reading was 
192/90.  An EKG showed no significant ST changes.  He 
exercised for a total of 5 minutes and 27 seconds, and 
achieved 7 METS.  The test was terminated due to fatigue and 
shortness of breath.  The test was negative for significant 
coronary artery disease.  

In March 2003 the veteran submitted a statement indicating 
his previous VA medical examinations were incomplete.  He 
reported that the examiners never asked about the medications 
he was taking.  Each time he was examined he was on 
medication, which stabilized his condition.  He reported 
taking Diltiazem, Lisinopril and Doxazosin.  

Analysis

The veteran contends that his service-connected heart 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The record reflects that the veteran's hypertensive 
cardiovascular disease is currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7007.  Under the criteria of 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2002), a 30 percent rating 
requires a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating requires more than one episode of acute 
congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating requires chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  (A note in the regulation indicates that 
one MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104 (2002)).

Upon review of the evidence of record and the applicable laws 
and regulations in a light most favorable to the veteran, the 
Board finds that the assignment of a 60 percent disability 
rating is not warranted.  The medical evidence of record 
shows that the veteran suffers from palpitations and 
intermittent chest pain.  According to the most current VA 
examinations, the veteran attained a METs of 7 and the 
examiner opined that stress test results did not support a 
diagnosis of coronary artery disease or congestive heart 
failure.  

After consideration of all the evidence, the Board further 
finds that the evidence does not show more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs, but not greater than 5 METs, 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, to support the assignment of a 60 percent 
rating under the criteria of Diagnostic Code 7007.  

The Board has also considered whether a 100 percent 
disability rating is warranted under the new criteria.  
However, as the medical evidence fails to show that the 
veteran suffers from chronic congestive heart disease, a 
workload of 3 METs, or left ventricular dysfunction with an 
ejection fraction of less than 30 percent, the assignment of 
such a rating is not warranted.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a heart disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's heart disorder is not 
so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
heart disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.







ORDER

Entitlement to an increased rating higher than 30 percent 
for hypertensive cardiovascular disease is denied.   




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

